

117 HR 2175 IH: No Mask Mandate for Kids Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2175IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Stewart introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit certain heads of Federal agencies and Administrations from imposing a mask requirement on certain domestic transportation, and for other purposes. 
1.Short titleThis Act may be cited as the No Mask Mandate for Kids Act. 2.Prohibition on mask requirement on certain domestic modes of transportation (a)FindingsCongress finds the following: 
(1)There has been no reasonable scientific backing to support the Federal requirement that children wear masks.  (2)Any directives regarding the wearing of masks should be decided by industries, States, and localities.  
(b)RestrictionNotwithstanding any other provision of law, the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Transportation (including through the Administrator of the Federal Aviation Administration), the Secretary of Homeland Security (including through the Administrator of the Transportation Security Administration and the Commandant of the United States Coast Guard), and the heads of any other executive departments and agencies that have relevant regulatory authority may not impose any requirement for masks to be worn in or on— (1)airports; 
(2)commercial aircraft; (3)trains; 
(4)public maritime vessels, including ferries; (5)intercity bus services; and 
(6)all forms of public transportation (as such term is defined in section 5302 of title 49, United States Code).   